Citation Nr: 1611793	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO. 06-21 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a neurological disability of the upper and lower extremities, to include peripheral or axonal neuropathy, to include as due to herbicide exposure.

3. Entitlement to service connection for a cardiovascular disability, to include including vasovagal syndrome and sinus bradycardia, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	David Bander, esq.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision (PTSD) and an August 2005 rating decision (cardiovascular disability) of the Department of Veterans Affairs (VA), Regional Office (RO) in Boston, Massachusetts, and a June 2008 rating decision (peripheral neuropathy) of the VA RO in St. Louis, Missouri. 

By way of background, the Veteran timely and separately perfected appeals as to each of the decisions noted above, and all three issues were certified to the Board. In a December 2012 decision, the Board denied entitlement to an increased rating for PTSD and remanded the service connection issues for further development. 

A November 2011 order of the United States Court of Appeals for Veterans Claims (Court) implemented a Joint Motion for Remand, vacating and remanding the Board denial of an increased rating for PTSD. The issue was returned to the Board, and remanded separately under the same docket number in March 2012. The development having been completed for all three claims, and as all three claims are still under the same Board docket number, the issues have been recombined into a single appeal.

During the course of the appeal, the RO has granted several increased ratings for the Veteran's PTSD, with the most recent being a May 2012 grant of 70 percent, effective December 18, 2003. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. As the most recent grant covers the entire period on appeal, the issue on the title page has been updated to reflect a claim of entitlement to an increased rating in excess of 70 percent for PTSD.

Concerning the issue of entitlement to TDIU, while on remand entitlement to TDIU was granted effective December 18, 2003, the date of the Veteran's claim for service connection for PTSD. As the grant of TDIU covers the entire period encompassed by his initial increased rating claim for PTSD, the Board finds that the May 2012 award of TDIU constituted a full grant of the benefits sought on appeal. Id. As such, the Board need not infer TDIU as being raised by the record at any point, and the issue is no longer on appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009).

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU. See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. 447. In light of this principle, entitlement to special monthly compensation (SMC) has been found to be an inferable issue anytime a veteran is requesting increased benefits. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

However, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
There is no lay or medical evidence the Veteran is housebound in fact, requires aid and attendance, or that his disabilities result in loss of use of a limb, blindness or deafness. 38 U.S.C.A. §§ 1114(s), (l), (k); 38 C.F.R. § 3.350(a), (b), (i). As such, the Board will not infer the issue of entitlement to SMC at this time.

The Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in November 2010. A transcript of the hearing is associated with the electronic claims files. The Veteran was informed in January 2016 correspondence that the VLJ who presided over the above hearing was no longer employed at the Board, and was given the opportunity to request another hearing. The letter also informed him that if no response was received within 30 days, it would be assumed that another hearing was not desired. The Veteran did not respond. As such, the Board will assume that the Veteran did not want another hearing.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

If VA undertakes to provide an examination, even if not required to do so, the examination must be adequate, or the Veteran informed as why one cannot or will not be provided. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). Concerning the claimed neurological disability, the Veteran was provided with a VA examination in June 2015. The examiner stated that it was less likely than not that the Veteran's claimed peripheral neuropathy was related to service, as it was not a condition presumed to be related to agent orange nor was agent orange a cause of peripheral neuropathy. However, peripheral neuropathy, specifically early onset peripheral neuropathy, is indeed a condition that is considered to be presumptively associated with exposure to herbicides. 38 C.F.R. § 3.309(e); see also 78 Fed. Reg. 54673 (Sept. 6, 2013). The examiner did not indicate whether the currently diagnosed peripheral neuropathy was delayed or early onset, and the Board cannot make such a medical determination on its own. Colvin v. Derwinski, 1 Vet. App. 171 (1991). As the examiner failed to address this point, the Board finds that it must remand the claim for a new examination. 

Turning to the claimed cardiovascular disease, the examiner was requested to, in part, provide an opinion as to whether the Veteran's cardiovascular disability pre-existed his active duty service and, if so, state whether the preexisting condition was permanently aggravated by his service. In his June 2015 opinion the examiner stated that it was not clear that the Veteran's cardiovascular disability pre-existed service. The examiner then stated that it was less likely than not that the cardiovascular disability was permanently aggravated by this service. However, the second portion of the opinion applied the incorrect legal standard. In this case, if there was not clear and unmistakable evidence that the claimed condition pre-existed service, as the examiner seems to have indicated, the examiner should have presumed the Veteran to be sound on entry and provided a standard direct service connection opinion. As the incorrect standard was used with respect to this claim, the Board finds it must remand it for a new examination.

Finally, with respect to the increased rating claim a March 2012 Board decision remanded the issue following the November 2011 JMR so that the Veteran's Social Security Administration records could be obtained. As part of that remand, the Board stated that, after obtained the records, the RO should readjudicate the claim and, if the benefits sought remained denied, issue a supplemental statement of the case to the Veteran and his attorney. The RO granted an increased rating of 70 percent for the entire period on appeal in May 2012, but the issue of entitlement to an increased rating in excess of 70 percent was not included in the June 2015 supplemental statement of the case. As the full benefits sought on appeal have not yet been granted, the claim is still in controversy and on appeal. As such, the Board finds it must remand the claim so that a supplemental statement of the case can be issued re-adjudicating the issue of entitlement to an increased rating in excess of 70 percent for PTSD. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's neurological disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a) Does the Veteran's currently diagnosed neurological disability constitute "early onset peripheral neuropathy," as opposed to "delayed onset peripheral neuropathy"?

For the purposes of this question, the examiner should note that "early onset peripheral neuropathy" is presumed to be associated with herbicide exposure, while "delayed onset peripheral neuropathy" is not.

b) If not, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's neurological disability, to include peripheral and axonal neuropathy, is related to his active duty service?

A detailed rationale for the opinion must be provided. In answer this question, the examiner should note that early onset peripheral neuropathy is presumed to be related to herbicide exposure, and therefore should address whether the currently diagnosed peripheral neuropathy is early or delayed onset peripheral neuropathy.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's cardiovascular disability. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

a) Is there clear and unmistakable evidence that the Veteran's cardiovascular disability, to include vasovagal syncope and sinus bradycardia, pre-existed his active duty service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

b) If yes, is it clear and unmistakable that the pre-existing cardiovascular disability, to include vasovagal syncope and sinus bradycardia, WAS NOT aggravated (i.e., permanently worsened) beyond the natural progress of the disability?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin, 22 Vet. App. at 396. Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation.

c) If the response to either (a) or (b) above is negative, the Veteran should be presumed sound at entry, and the examiner should opine as to whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's cardiovascular disability, to include vasovagal syncope and sinus bradycardia, is related to his active duty service, to include herbicide exposure?

A detailed rationale for the opinion must be provided. The examiner should presume that the Veteran was exposed to herbicides during his service in Vietnam. A medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate. Stefl v. Nicholson, 21 Vet. App. 120 (2007).

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

4. Thereafter, readjudicate the issues of entitlement to an increased rating in excess of 70 percent for PTSD, and entitlement to service connection for a neurological disability of the upper and lower extremities and a cardiovascular disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




